In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-605V
                                      Filed: April 4, 2018
                                        UNPUBLISHED


    YVONNE SALMON,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Shealene Priscilla Wasserman, Muller Brazil, LLP, Dresher, PA, for petitioner.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On May 5, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that that her November 5, 2014 influenza (“flu”) vaccination
caused her to suffer left shoulder injuries. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

        On December 6, 2017, a ruling on entitlement was issued, finding petitioner
entitled to compensation for Shoulder Injury Related to Vaccine Administration
(“SIRVA”). On April 4, 2018, respondent filed a proffer on award of compensation
(“Proffer”) indicating petitioner should be awarded $211,308.24, consisting of past and
future lost earnings ($81,308.24), and pain and suffering ($130,000.00). Proffer at 1-2.
In the Proffer, respondent represented that petitioner agrees with the proffered award.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Based on the record as a whole, the undersigned finds that petitioner is entitled to an
award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $211,308.24, consisting of past and future lost
earnings ($81,308.24), and pain and suffering ($130,000.00), in the form of a check
payable to petitioner, Yvonne Salmon. This amount represents compensation for all
damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                                                     )
    YVONNE SALMON,                                   )
                                                     )
                 Petitioner,                         )
                                                     )   No. 17-605V
    v.                                               )   Chief Special Master Dorsey
                                                     )   ECF
    SECRETARY OF HEALTH AND HUMAN                    )
    SERVICES,                                        )
                                                     )
                 Respondent.                         )
                                                     )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         On May 5, 2017, Yvonne Salmon (“petitioner”) filed a petition for vaccine injury

compensation alleging that she suffered a left shoulder injury related to vaccine administration

(“SIRVA”), which was caused by an influenza (“flu”) vaccination administered on November 5,

2014. Respondent filed his Amended Rule 4(c) Report conceding entitlement to compensation

on December 6, 2017. 1 The Chief Special Master issued a Ruling on Entitlement on December

6, 2017.


         I.     Items of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be awarded

$211,308.24, consisting of past and future lost earnings ($81,308.24), and pain and suffering

($130,000.00), which represents all elements of compensation to which petitioner would be




1
  Respondent’s initial Rule 4 (c) Report filed on December 1, 2017, was amended to include an
analysis consistent with the changes to the Vaccine Injury Table effective March 21, 2017.
                                                 1
entitled under 42 U.S.C. § 300aa-15(a). 2 Petitioner agrees.


         II.     Form of the Award

         The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $211,308.24 in the form of a check payable to petitioner. 3

Petitioner agrees.


                                                        Respectfully submitted,

                                                        CHAD A. READLER
                                                        Acting Assistant Attorney General

                                                        C. SALVATORE D’ALESSIO
                                                        Acting Director
                                                        Torts Branch, Civil Division

                                                        CATHARINE E. REEVES
                                                        Deputy Director
                                                        Torts Branch, Civil Division

                                                        ALEXIS B. BABCOCK
                                                        Assistant Director
                                                        Torts Branch, Civil Division




2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
3
    Petitioner is a competent adult. Proof of guardianship is not required in this case.
                                                   2
                           /s/ Linda S. Renzi
                           LINDA S. RENZI
                           Senior Trial Counsel
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Phone: (202) 616-4133


DATED: April 4, 2018




                       3